Citation Nr: 1746725	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  06-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness or an unexplained chronic multisymptom illness.

2.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to October 6, 2016, and in excess of 70 percent thereafter.

3.  Entitlement to a compensable disability rating for migraine headaches prior to September 2, 2010, in excess of 30 percent for the period from September 2, 2010, to July 9, 2011, and in excess of 50 percent thereafter.

4.  Entitlement to a compensable disability rating for allergic rhinitis prior to October 6, 2016, and a disability rating in excess of 10 percent thereafter.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to October 6, 2016. 



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991 and from February 2003 and June 2004.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) in April 2005 and October 2009 and a May 2011 rating decision of the Appeals Management Center. 

The issue of entitlement to service connection for obstructive sleep apnea was remanded by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") for further development in February 2014.  The matter was remanded by the Board in April 2010, March 2013, and July 2014.  

A May 2011 rating decision granted service connection for PTSD and assigned a 50 percent disability rating effective the day after the Veteran's separation from service.  A December 2016 rating decision granted an increased 70 percent rating for PTSD effective October 6, 2016, which resulted in a 100 percent combined service-connected disability rating from that date.  The issue of entitlement to a TDIU prior to October 6, 2016, was denied.  

The Board notes that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU prior to October 6, 2016, issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  But see Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU is moot where a 100% schedular rating is awarded).

The issue of entitlement to an increased disability rating for migraines was previously before the Board and was remanded for further development in April 2010 and March 2013.  An August 2013 rating decision granted an increased 50 percent rating for migraine headaches effective July 9, 2011.  Although it was noted the decision was considered a full grant of the issue on appeal, no explanation was provided as to how the determination was considered to have resolved the appeal as to a compensable disability rating prior to September 2, 2010, or in excess of 30 percent for the period from September 2, 2010, to July 9, 2011.  A July 2014 remand noted the issue had not been certified for appellate review and the Board declined to address it at that time.  In light of the Veteran's statements during the course of the appeal and close association between determinations involving economic inadaptability and unemployability, the Board finds the August 2013 did not fully resolve the increased rating migraine headache issue and that the matter remains for appellate review.

The Board notes that the Veteran was originally assigned a single disability rating for allergic rhinitis and sinusitis, and that these two disabilities were separated into two separate disability ratings.  A December 2016 rating decision assigned a noncompensable rating for allergic rhinitis from June 25, 2004, and a 10 percent rating from October 6, 2016.  The December 2016 rating decision also granted a 50 percent rating for sinusitis and intermittent vertigo effective June 25, 2004, and found the appeal as to the sinusitis issue was satisfied.  As the Veteran has been assigned the maximum disability rating for sinusitis and has expressed no disagreement with the December 2016 rating, the appeal is considered to have been resolved and the Board shall not consider it further.  See also, Urban v. Shulkin, No. 15-3744 (Vet. App. Sep. 18, 2017).

VA records show the Veteran's attorney was provided copies of requested treatment records on August 22, 2017.  As a reasonable period of time for a response has been provided, the Board finds there is no prejudice to the Veteran in the present appellate review.

The issues of entitlement to service connection for obstructive sleep apnea, entitlement to a compensable disability rating for migraine headaches prior to September 2, 2010, and in excess of 30 percent thereafter, and entitlement to a TDIU prior to October 6, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 5, 2016, the Veteran's allergic rhinitis disability was not manifested by polyps, total congestion in either nostril, or 50 percent congestion in both nostrils.

2.  For the period after October 5, 2016, the Veteran's allergic rhinitis disability was manifested by 50 percent congestion in both nostrils without evidence of polyps.

3.  Prior to October 6, 2016, the Veteran's PTSD was manifested by no more than an occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short-term and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

4.  For the period after October 6, 2016, the Veteran's PTSD is manifested by no more than an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for allergic rhinitis prior to October 6, 2016, and in excess of 10 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a Diagnostic Code 6522 (2016).

2.  The criteria for a disability rating for PTSD in excess of 50 percent prior to October 6, 2016, and in excess of 70 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issue as to the matter addressed in this decision with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

Allergic Rhinitis

At issue is whether the Veteran is entitled to a compensable disability rating for allergic rhinitis prior to October 6, 2016, and in excess of 10 percent thereafter.  The weight of the evidence indicates that the Veteran is not.

The Veteran first filed for service connection for maxillary sinusitis and allergic rhinitis and in July 2004, and, in May 2011, the RO granted service connection and assigned a staged disability rating of 10 percent from June 25, 2004, the day after separation of service, to November 17, 2010, and in excess of 30 percent.  The Veteran appealed.  During the course of the appeal, the Veteran's disability rating was increased to 50 percent effective the day after separation from service based on the severity of the Veteran's sinusitis, and the Veteran was assigned a separated staged disability rating for allergic rhinitis: a noncompensable disability rating from June 25, 2004, to October 5, 2016, a disability rating of 10 percent thereafter.  

The Veteran's allergic rhinitis is evaluated pursuant to Diagnostic Code 6522.  A disability rating of 10 percent is assigned when rhinitis manifests greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side; without polyps.  A disability rating of 30 percent is assigned when rhinitis manifests with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

The Veteran's treatment records throughout the period on appeal indicate that the Veteran manifested multiple symptoms associated with rhinitis including: congestion and partially obstructed nasal passages.

The Veteran testified at a personal hearing before Board in February 2010.  He described some of his respiratory symptoms, but did not indicate the degree of obstruction of his nasal passages nor the presence or absence of polyps.  

The Veteran underwent a VA examination in August 2010.  He reported difficulty breathing through his nose.  The examiner observed that there was no obstruction or polyps.

The Veteran underwent another VA examination in November 2010.  He reported nasal congestion, excess nasal mucous, itchy nose, and sneezing.  The examiner observed 30 percent nasal obstruction, bilaterally, with no nasal polyps.

The Veteran underwent another VA examination in October 2016.  He reported nearly constant nasal stuffiness, drainage problems, and difficulty breathing through his nasal passages.  The examiner observed near constant sinusitis, tenderness of affected sinus, and crusting.  There was 50 percent obstruction of nasal passage on both sides, but no evidence of polyps.

Based upon the evidence of record, the Board finds the Veteran's allergic rhinitis disability prior to October 5, 2016, was not manifested by polyps, total congestion in either nostril, or 50 percent congestion in both nostrils.  The weight of the evidence indicates that the Veteran is not entitled to a compensable disability rating prior to October 6, 2016.  In order to be assigned a disability rating of 10 percent, the Veteran must manifest 50 percent obstruction in both nostrils or a total obstruction in one nostril.  Although the Veteran manifested symptoms associated with allergic rhinitis prior to October 6, 2010, his obstruction in both nostrils was consistently evaluated as less than 50 percent prior to October 6, 2016.  

The Board also finds that after October 5, 2016, the Veteran's allergic rhinitis disability was manifested by 50 percent congestion in both nostrils without evidence of polyps.  The evidence shows he was provided multiple examinations throughout the period on appeal, and that the examiners did not observe any polyps.  His treatment records are silent for reports of, or treatment for, polyps.  As such, the criteria for a disability rating in excess of 10 percent have not been met.

Here, the weight of the probative evidence of record demonstrates that the Veteran's allergic rhinitis was not manifested by total obstruction of a single nostril or 50 percent obstruction of both nostrils prior to October 6, 2016.  Nor is it demonstrated that it was manifested by polyps at any time during the period on appeal.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a compensable disability rating for allergic rhinitis prior to October 6, 2016, and a disability rating in excess of 10 percent thereafter is denied.

The Veteran has not raised the matter of an extraschedular rating, and the evidence does not present any exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  

PTSD

At issue is whether the Veteran is entitled to a disability rating in excess of 50 percent for PTSD prior to October 6, 2016, and in excess of 70 percent thereafter.  The Veteran first filed for service connection in July 2004 and in May 2011 the RO granted service connection and assigned a disability rating of 50 percent effective the day after his separation from service.  During the pendency of the appeal, the Veteran's disability rating was increased to 70 percent effective from October 6, 2016.

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Diagnostic Code 9411 governs ratings for PTSD.  A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

The Veteran submitted a written statement in July 2004 and claimed that he was having strange and sometimes frightening nightmares, and that he would sometimes find himself sitting up at night in his bed crying and scared.  He also claimed that he would find himself starring into space and becoming very emotional when describing his military experiences.  Finally, the Veteran stated that his mind was sometimes filled with thoughts and visions of violence, feelings of anger towards the whole word, and difficulty staying focused.  The Veteran's spouse also submitted a written statement in July 2004 corroborating the Veteran's claims and explaining that his symptoms strained their relationship.

In a March 2005 PTSD questionnaire, the Veteran reported that he manifested depression, panic attacks, anxiety, obsessive behavior such as over eating or under eating, and unexpected economic or social behavior.

VA treatment records include diagnoses of PTSD and show the Veteran participated in group therapy.  An April 2007 report included diagnoses of chronic PTSD and recurrent major depressive disorder.  A GAF score of 55 was provided.  It was noted the Veteran reported he lived with his spouse and son and that he was happy with his family life.  He stated he was employed full-time as a prison guard, but often took his anger out on the inmates by verbally berating them.  He stated and his spouse were members of a church and that his spirituality was helpful to him.  The examiner noted a brief mental status exam indicated some psychological distress and slight indications of mental content symptoms and perceptual disturbance, but no gross cognitive confusion.  Mood was dysphoric and affect was appropriate.  Speech and thought process were normal.  The treatment plan included individual therapy.  An October 2008 report noted the Veteran report decreased anxiety, irritability, and nightmares.  He stated a new work schedule allowed him to spend more time with his son.

The Veteran's spouse submitted a written statement in April 2009 and asserted that the Veteran manifested psychological symptoms including nightmares and waking up in the night screaming.  She stated that his psychological symptoms placed a strain on family relationships.  She repeated these observations in a subsequent statement.

The Veteran submitted another written statement in December 2009 and reported having intrusive thoughts, nightmares, and irritability.  He claimed that his irritability and anger prevents him from functioning in a social environment, and that he could not live a normal life due to his recurrent thoughts about his experiences during service.

The Veteran testified at a personal hearing in February 2010 and reported that after he separated from service his family members noticed psychological symptoms and suggested that he seek treatment, which led to the diagnosis of and treatment for PTSD.  He stated that he was employed as a correctional officer, but he indicated his psychological symptoms impaired his relationship with his family.

The Veteran underwent a VA examination in December 2010.  It was noted he reported his marriage had ups and downs and that he only had regular contact with one of his four children.  He stated that he had limited contact with his siblings.  He reported that he was employed as a correctional officer, but he indicated that he had been disciplined for being too aggressive with inmates and had conflicts with co-workers.  He stated he had missed five weeks of work over the past 12 months due to doctor appointments, headaches, and an inability to cope with work.  He reported having sleeping problems for about four or five years and that he had trouble tolerating a CPAP machine for his sleep apnea.  

The examiner noted the following symptoms: clean and neat grooming; casual dress; unremarkable psychomotor activity and speech; blunted affect; depressed mood; ability to perform serial sevens and to spell a word forward and backward; alert and oriented in all spheres; unremarkable thought process and content; judgment sufficient to understand outcomes of behavior; nightmares; episodes of violence; recurrent and intrusive distressing recollections; avoidance of stimuli associated with trauma; and mildly impaired memory; and the examiner indicated that the Veteran did not manifest: inappropriate behavior; suicidal or homicidal ideation; panic attacks; and obsessive or ritualistic behavior.  A GAF score of 50 was provided.  The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to depression, impaired impulse control, problems concentrating, sleep disturbance, limited social relationships, detachment from family, marital strain, mild memory loss, anger/irritability, and difficulty getting along with co-workers.

The Veteran's treatment records noted psychological symptoms including depression and flashbacks, but the providers noted he was consistently alert and oriented in all spheres, properly groomed, had normal speech and concentration, and had fair to good memory and judgement.  They assigned GAF scores ranging from 51 to 69.  A March 2011 report noted he had increased irritability at home with his spouse and that he had been involved in confrontations at work.  It was noted that he had depression with poor sleep, but that his PTSD symptoms were decreased with continued occasional episodes.  A GAF score of 55 was provided.  The treatment plan included medication regimen adjustments.  Records dated in November 2013 noted he complained of irritability and frustration with his supervisor related to a new employment policy that led to increased 12-hour shifts.  A November 2014 report noted the Veteran reported his irritability was not as bad as it had been.  The examiner noted that his symptoms of depression appeared to be improved with medication, but that he continued to endorse mild to moderate depressive symptoms.  

The Veteran underwent a VA examination in October 2016.  It was noted that the Veteran's spouse stated that their marriage was decent, but that one of the Veteran's sons was afraid of him.  The Veteran acknowledged that he does not speak with his three other children, and his spouse indicated that his adult siblings and his parents had to speak to her to contact him.  The Veteran indicated that he was employed as a correctional officer, but that over the past five to six years (since approximately October 2010 to October 2011) he had been suspended three to four times for excessive time off work.  He further indicated that his current job duties involved opening doors and pushing buttons, and that his contact with inmates had been reduced.  He stated his prison was short-staffed and that he had issues with the warden for forcing employees to work excessive hours, but that he got along well with his co-workers.  

The examiner noted the following symptoms: casual dress; adequate grooming; clear and coherent speech; unremarkable thought process; slightly constricted affect; average judgement and intelligence; recurrent intrusive thoughts; recurrent distressing dreams; dissociative reactions; marked physiological reactions; avoidance of places and conversations associated with trauma; marked diminished interest in activities; detachment or estrangement from others; irritable behavior; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbances; depressed mood; anxiety; suspiciousness; chronic sleep impairment; and mild memory loss.  The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

In correspondence dated in January 2017 provided in support of the Veteran's claim asserted that his PTSD had been long-lasting, consistent, and severe since 2004.  It was noted that treatment records in April 2007 revealed complaints of depressed mood, onset and terminal insomnia, nightmares, anhedonia, social isolation, angry outbursts, irritability, and passive suicidal ideation.  That in October 2011 he reported ongoing difficulties with anger management, extremely disturbing memories of trauma, feeling extremely upset and avoidant, and having quite a bit of trouble with falling asleep, extreme anger, irritability, outbursts, and difficulty concentrating.  In April 2012 he was noted to be continuing to struggle with irritability and having main concerns about sleep.  An October 2012 report noted he was having difficulty adjusting to his current work schedule.  It was also noted that in August 2013 he reported his mental health was "terrible" and that he was struggling with grief, was having difficulty at work working 12-hour shifts, and having ongoing sleep problems.  He had completed an anger management course the previous February.

Based upon the evidence of record, the Board finds that prior to October 6, 2016, the Veteran's PTSD was October 6, 2016, the Veteran's PTSD was manifested by no more than an occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short-term and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  There was no probative evidence demonstrating an occupational and social impairment due to PTSD symptoms that had resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this period.  In fact, the Veteran was shown to have maintained employment and to have had regular contact with one of his children.  The totality of the evidence does not support the assignment of rating in excess of 50 percent prior to October 6, 2016.

As noted, it is not simply the psychiatric symptoms a veteran experiences, but how those symptoms impact his/her occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The mere presence of certain symptoms alone does not mandate a higher rating.  Although the December 2010 VA examiner noted the Veteran had impaired impulse control, but did not describe any specific episodes of unprovoked irritability with periods or violence and specifically found that his PTSD disability was most appropriately representative of an occupational and social impairment with reduced reliability and productivity.  Here, the available VA medical reports are adequate and persuasive, and the evidence demonstrates that the assigned 50 percent rating was appropriate.  Entitlement to a rating in excess of 50 percent prior to October 6, 2016, is not warranted.

The Board also finds the evidence demonstrates that after October 6, 2016, the Veteran's PTSD is manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as near-continuous panic or depression affecting the ability to function independently appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The October 2016 examiner noted the Veteran had symptoms active to his diagnosis including depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  There is no probative evidence, however, that his PTSD causes a total occupational and social impairment.  The evidence indicates that the Veteran has maintained a relationship with his wife, got along well with his co-workers, and had continued to maintain employment throughout the period on appeal.  There is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Therefore, entitlement to a rating for PTSD in excess of 70 percent is not warranted.

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.



ORDER

A compensable disability rating for allergic rhinitis prior to October 6, 2016 and a disability rating in excess of 10 percent thereafter is denied.

A disability rating for PTSD in excess of 50 percent prior to October 6, 2016, and in excess of 70 percent thereafter is denied.


REMAND

Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea.  He was provided a VA examination in April 2016.  The examiner noted that the Veteran was diagnosed with sleep apnea in June 2007 as a result of a sleep study.  The examiner opined that obstructive sleep apnea is a disorder diagnosed by objective criteria which are determined during a sleep study, and that the most common causes are excess weight and obesity.  The examiner further noted that the Veteran's body mass index was 35, and that a body mass index over 30 indicates obesity.  In a March 2005 PTSD questionnaire, the Veteran reported that he had obsessive behavior such as over eating.  The Board finds his statements are sufficient to raise the issue of secondary service connection, and this matter must be remanded in order to obtain an opinion as to whether the Veteran's sleep apnea is proximately due to his PTSD.

The Board notes that VA has held that obesity is not a disability for service connection or secondary service connection compensation purposes, but has held that obesity may act as an "intermediate step" between a service-connected disability and a current disability for which secondary service connection may be established.  See VAOPGCPREC 1-2017 (Jan. 6, 2017).  It was noted that, under 38 C.F.R. § 3.310(a), a disability which is proximately due to or the result of a service-connected disease or injury is service connected and that "proximate cause" had been defined by Black's Law Dictionary, 213 (7th ed. 1999), as a "cause that directly produces an event and without which the event would not have occurred."  As such, VA adjudicators must resolve: (1) whether a service-connected disability caused a veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the claimed disability; and (3) whether the claimed disability would not have occurred but for obesity caused by the service-connected disability.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Here, the Board finds another VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.  

Migraines

The Veteran contends that he is entitled to a compensable disability rating for migraine headaches prior to September 2, 2010, and in excess of 30 percent thereafter.  This matter was previously before the Board, and, in March 2013, was remanded in order to issue a supplemental statement of the case (SSOC).  A supplemental statement of the case has not been issued for this matter, and, therefore, this matter must be remanded in order to ensure compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU prior to October 6, 2016, is deferred pending further development on the increased rating migraine headache disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present sleep apnea disability that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by a service-connected disability, or
d. was aggravated by a service-connected disability.

The examiner should also address the question of whether a service-connected disability or disabilities, individually or in concert, was/were a substantial cause of his obesity.  And, if so, the examiner should indicate whether a sleep apnea disability would not have occurred but for the obesity.

The examiner must acknowledge review of the pertinent evidence of record and reconcile any opinion provided with the pertinent medical evidence of record.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  For the issue of entitlement to a compensable disability rating for migraine headaches prior to September 2, 2010, and in excess of 30 percent thereafter, all evidence added to the record since the March 2010 statement of the case must be considered.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


